Mr. JUSTICE STOUDER concurring in part and dissenting in part: If, as the majority holds, the trial court acted properly in dismissing Count I of the complaint, I agree that Count II was also properly dismissed, as the majority holds in this case. If Count I was improperly dismissed, as I believe it was, then it would follow that Count II should not have been dismissed since it is dependent upon and supplemental to Count I. Whether any relief could or should have been afforded by Count II depends on whether or not plaintiff was entitled to retain possession of the premises. The majority holds the issues raised by Count I of the complaint and the errors urged respecting the trial court’s dismissal of such Count have been conclusively disposed of by the reasoning in Fredman v. Clore, ante, p. 903. In such collateral case the majority of the court determined three issues; first, since the action was one for forcible entry and detainer, the defense of retaliation or ordinance violation was not a proper defense in such an action; second, as a matter of law the pleadings and affidavits were insufficient to infer either retaliation or violation of the ordinance; and third, the forcible entry and detainer action, even though filed subsequent to this action, should neither have been dismissed, heard after this action, or consolidated with this action. Since I dissented from the views of the majority in the collateral case referred to, I am also in disagreement with the majority of the court in this case to the extent the decision in the collateral case is relevant, pursuasive or controlling to the issues raised in this case. I should like to note, however, that the reasoning employed in the collateral case is not necessarily applicable to this case even though the result, i.e. granting plaintiffs claim that he is entitled to possession, does preclude a granting of part of the relief sought by Count I in this case, namely, the enjoining of defendant from instituting or maintaining a forcible entry and detainer action. Whether defendant’s proposed defense in the collateral action was germane to the special purpose of a forcible entry and detainer action is not necessarily the issue to be determined where the tenant, as in this case, seeks to prevent his eviction in an independent and prior equitable action. Also, it may well be that whether the pleadings and affidavits disclose facts sufficient to sustain the defendant’s cause of action, as in the instant case, presents a different posture so far as the facts are concerned in determining whether the defendant has any rights depending upon the application of the doctrine of retaliation or the violation of a city ordinance. Lastly, the fact the majority believes its decision in the collateral case is conclusive on the issues raised in this case would seem to add additional support to my position the cases should have at least been consolidated pursuant to section 51 of the Civil Practice Act (Ill. Rev. Stat. 1971, ch. 110, par. 51) or alternatively, this case should have been disposed of first as being the case filed first in point of time.